DETAILED ACTION
Continued Examination Under 37 CFR 1.114
Notice of Pre-AIA  or AIA  Status.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2010 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In applicant’s reply filed on August 1, 2022, claims 12-13 were newly added, and claims 1-11 are currently amended.  Claims 1-13 are pending in this application.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see “Remarks” filed August 1, 2022, with respect to the following have been fully considered and are persuasive.  
Applicant’s amendments overcome the rejection of Claims 1-11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, and the rejection has been withdrawn.
Applicant’s amendments overcome the rejection of Claims 1-11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, and the rejection has been withdrawn.
Applicant’s amendments overcome the rejection of Claims 1-11 under 35 U.S.C. 112, second paragraph, as being indefinite for the following reasons, as failing to comply with the enablement requirement, and the rejection has been withdrawn.

Applicant’s arguments have been fully considered and are moot in view of the new grounds of rejection as presented below <necessitated by applicant’s amendments. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of parent application 14/312529, now U.S. Patent 9,616,572. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same inventive concept, while the patented claims are narrower in scope. The instant claims are now analogous in scope as the previously patented claims are also directed to “three-dimensional points indicating three dimensional coordinates on a surface of a plurality of objects” and as such are anticipated by the patented narrower claims.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of co-pending application 15/533960, now U.S. Patent 10,335,963. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same inventive concept, while the patented claims are narrower in scope. The instant claims are now analogous in scope as the previously patented claims are also directed to “three-dimensional points indicating three dimensional coordinates on a surface of a plurality of objects” and as such are anticipated by the patented narrower claims.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of US Patent 10,675,763 issued from co-pending application 15/453185. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same inventive concept, while the patented claims are narrower in scope. The instant claims are now analogous in scope as the previously patented claims are also directed to “three-dimensional points indicating three dimensional coordinates on a surface of a plurality of objects” and as such are anticipated by the patented narrower claims.

Allowable Subject Matter
Claims 1-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, second paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. The prior art fails to teach the systems of Claims 1 and 11, the method of Claim 7 or the medium of Claim 8, which specifically comprises the following features in combination with other recited limitations: 
-- An information processing apparatus comprising: a processor configured to: perform operations including: obtaining each of a plurality of three-dimensional measurement points in space including a plurality of objects, acquiring a position and an orientation of a target object to be grasped among the plurality of objects based on the each of the plurality of three-dimensional measurement points, and performing interference determination to determine whether there is an interference between a model of a grasping unit and each of three-dimensional measurement point that among the plurality of three-dimensional measurement points, is a three-dimensional measurement point other than a three-dimensional measurement point having a distance whose value is smaller than a predetermined value, wherein, when the model of the grasping unit grasps a model of the target object to be grasped which is specified in the acquired position and the acquired orientation, the distance is a distance between the three-dimensional measurement point having the distance and a point on a surface where the model of the grasping unit contacts the model of the target object to be grasped
Independent claims 1, 7, 8 and 11 recite these limitations or their equivalents and overcome the rejections for clarity of scope as well as the prior art. Dependent claims 2-6 and 12-13 are dependent upon independent claim 1 and are also not rejected over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA ANSARI whose telephone number is 571-270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications. TC 2600’s customer service number is 571-272-2600.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.




2662
/TA/
August 3, 2022

/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662